Opinion after Remandment by Supreme Court.
Upon the original consideration of this case, we searched, as it was our duty to do, the record for error. We gave careful study to the briefs filed, both on behalf of the state, and the appellant, and, finding what we conceived to be reversible error, we reversed the judgment of conviction — pointing out in our opinion our reasons for doing so.
The Supreme Court has reversed our action, and the case is now before us for further consideration.
We have again examined the entire record, including the bill of exceptions. But, as stated in our original opinion, the questions, other than those therein treated by us, are simple. They seem not to require specific mention.
Nowhere, other than as pointed out in our original opinion, do we discover any ruling of a prejudicially erroneous nature.
Accordingly, upon the authority of the opinion of the Supreme Court, which is binding upon us (Code 1923, § 7318), and, in view of what we have hereinabove said, the judgment of conviction is affirmed.
Affirmed.